FILED
                            NOT FOR PUBLICATION                             SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50319

               Plaintiff - Appellee,             D.C. No. 3:10-cr-03310-BTM

  v.
                                                 MEMORANDUM *
URIEL ULYSES RIVERA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Barry T. Moskowitz, Chief Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Uriel Ulyses Rivera appeals from the 120-month sentence imposed

following his guilty-plea conviction for conspiracy to import heroin, in violation of

21 U.S.C. §§ 952, 960, and 963. We have jurisdiction under 28 U.S.C. § 1291, and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Rivera contends that the district court erred by imposing a 120-month

mandatory minimum sentence following his guilty plea to conspiracy to import a

controlled substance because he did not have knowledge that the controlled

substance was heroin or of the quantity of heroin involved. As Rivera concedes,

this argument is foreclosed by United States v. Carranza, 289 F.3d 634, 644 (9th

Cir. 2002). We decline Rivera’s request that we call for en banc review to

reconsider our precedent on this issue.

      AFFIRMED.




                                          2                                   11-50319